Case 4:19-cv-00297-ALM Document 1 Filed 04/18/19 Page 1 of 26 PageID #: 1



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS


                               §
 ADAM VALDEZ;                  §
 And FRANK SANDERS;            §
 And SHAWN WALTERS;            §
 And GENEA BASS;               §
 And LAKIESHA DODSON;          §
 And DANIEL HALL;              §
 And SHERRY BRINTZENHOFE       §
                               §
                Plaintiffs     §
                               §                         Civil Action No. ________
 v.                            §
                               §
                               §
 GM FINANCIAL;                 §                             Complaint
 And TRANS UNION LLC;          §
 And ALLY FINANCIAL;           §                             and
 And CHASE AUTO FINANCE;       §
 And JP MORGAN CHASE;          §                             Demand for Jury Trial
 And RESORTS USA;              §
 And WELLS FARGO HOME MORTGAGE §
                               §
                Defendants     §


                                      COMPLAINT


        COMES NOW the Plaintiffs, SHERRY BRINTZENHOFE, FRANK SANDERS,

 SHAWN WALTERS, GENEA BASS, LAKIESHA DODSON, and DANIEL HALL,

 ADAM VALDEZ(hereinafter the “Plaintiffs”), by and through Counsel, and through

 their complaint against the Defendants allege as follows:



                            PRELIMINARY STATEMENT




                                             1
Case 4:19-cv-00297-ALM Document 1 Filed 04/18/19 Page 2 of 26 PageID #: 2



       1. This is an action for actual, statutory and punitive damages, costs, and

  attorney’s fees pursuant to 15 U.S.C. §1681 et seq. (Federal Fair Credit Reporting Act)



                            JURISDICTION AND VENUE

       2. Jurisdiction of this Court is conferred by 15 U.S.C. §1681(p) and 28 U.S.C.

  §1331.

       3. Venue in this District is appropriate under 28 U.S.C. §1391(b)(1) because

  defendants in this matter reside in the state of Texas as defined under 28 U.S.C. §1391

  (c)(2).

                                       PARTIES

       4. Plaintiff Sherry Brintzenhofe is a natural person and is a citizen of the United

  States of America. Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §

  1681a(c).

       5. Plaintiff Frank Sanders is a natural person and is a citizen of the United States

  of America. Plaintiff is a “consumer” as that term is defined by 15 U.S.C. § 1681a(c).

       6. Plaintiff Shawn Walters is a natural person and is a citizen of the United

  States of America. Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §

  1681a(c).

       7. Plaintiff Genea Bass is a natural person and is a citizen of the United States of

  America. Plaintiff is a “consumer” as that term is defined by 15 U.S.C. § 1681a(c).

       8. Plaintiff Lakiesha Dodson is a natural person and is a citizen of the United

  States of America. Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §

  1681a(c).




                                            2
Case 4:19-cv-00297-ALM Document 1 Filed 04/18/19 Page 3 of 26 PageID #: 3




       9. Plaintiff Daniel Hall is a natural person and is a citizen of the United States of

  America. Plaintiff is a “consumer” as that term is defined by 15 U.S.C. § 1681a(c).

       10. Plaintiff Adam Valdez is a natural person and is a citizen of the United States

  of America. Plaintiff is a “consumer” as that term is defined by 15 U.S.C. § 1681a(c).

       11. Defendant, TRANS UNION LLC, (hereinafter Trans Union) is a foreign For-

  Profit Corporation registered to do business in Texas, and may be served through its

  registered agent, Prentice Hall Corporation System, 211 East 7th Street, Suite 620,

  Austin, Texas 78701. Defendant is a “consumer reporting agency,” as defined by 15

  U.S.C. § 1681a(f) and engaged in the business of assembling, evaluating, and

  disbursing information concerning consumers for the purpose of furnishing consumer

  reports, as defined by 15 U.S.C. § 1681a(d) to third parties.

       12. Defendant, GM Financial (hereinafter GM Financial) is a for profit company

  registered to do business in Texas. Defendant is a “furnisher” of information, as

  defined by 15 U.S.C §1681s(a)&(b), who regularly and in the ordinary course of

  business furnishes credit information to one or more consumer reporting agencies

  about consumer transactions.

       13. Defendant, Ally Financial (hereinafter Ally Financial) is a for profit company

  registered to do business in Texas. Defendant is a “furnisher” of information, as

  defined by 15 U.S.C §1681s(a)&(b), who regularly and in the ordinary course of

  business furnishes credit information to one or more consumer reporting agencies

  about consumer transactions.




                                             3
Case 4:19-cv-00297-ALM Document 1 Filed 04/18/19 Page 4 of 26 PageID #: 4



       14. Defendant, Chase Auto Finance (hereinafter Chase Auto Finance) is a for

  profit company registered to do business in Texas. Defendant is a “furnisher” of

  information, as defined by 15 U.S.C §1681s(a)&(b), who regularly and in the ordinary

  course of business furnishes credit information to one or more consumer reporting

  agencies about consumer transactions.

       15. Defendant, JP Morgan Chase Auto Finance (hereinafter JP Morgan Chase) is

  a for profit company registered to do business in Texas. Defendant is a “furnisher” of

  information, as defined by 15 U.S.C §1681s(a)&(b), who regularly and in the ordinary

  course of business furnishes credit information to one or more consumer reporting

  agencies about consumer transactions.

       16. Defendant, Resorts USA (hereinafter Resorts USA) is a for profit company

  registered to do business in Texas. Defendant is a “furnisher” of information, as

  defined by 15 U.S.C §1681s(a)&(b), who regularly and in the ordinary course of

  business furnishes credit information to one or more consumer reporting agencies

  about consumer transactions.

       17. Defendant, Wells Fargo Home Mortgage (hereinafter Wells Fargo Home

  Mortgage) is a for profit company registered to do business in Texas. Defendant is a

  “furnisher” of information, as defined by 15 U.S.C §1681s(a)&(b), who regularly and

  in the ordinary course of business furnishes credit information to one or more

  consumer reporting agencies about consumer transactions.




                                            4
Case 4:19-cv-00297-ALM Document 1 Filed 04/18/19 Page 5 of 26 PageID #: 5




                               FACTUAL ALLEGATIONS

       18. All Plaintiffs below incorporate by reference all the foregoing paragraphs as

  though the same were set forth at length herein.

                   As to Sherry Brintzenhofe v. TransUnion/Ally Financial

       19. Sherry Brintezhofe paid off her account in full on or about 6/3/2016.

       20. TransUnion’s credit report dated February 25, 2017, reported the account

  with a “Pay Status: Account 60 Days Past Due Date.”

       21. However, even though Brintezhofe paid off her account in full, Plaintiff’s

  TransUnion credit report dated February 25, 2017, reports the “Pay Status 30 days past

  due”. After Plaintiff paid the account in full, the account is reporting by TransUnion

  with a $0 balance, but still reporting that monthly payments are due, “Terms: $467 per

  month for 72 months” and the “Pay Status 60 days past due.” as of February 25, 2017,

  when the TransUnion credit report was created. It is impossible to have an account that

  is paid off in June 2016, bringing the account current at that time, with a “0” balance,

  and still have a scheduled payment amount of $467 and currently 60 days past due as

  of February 25, 2017. Not only is the Ally Financial account false on the face of the

  credit report but it is extremely misleading, making it look like that the Plaintiff is still

  late on this account.

       22. As required by the Fair Credit Reporting Act, Plaintiff mailed a detailed and

  thorough dispute letter to TransUnion, dated September 25, 2017. As a result of

  Plaintiff’s dispute, Ally Financial verified the account as accurate and instructed

  TransUnion to continue to report the inaccurate credit information. TransUnion




                                               5
Case 4:19-cv-00297-ALM Document 1 Filed 04/18/19 Page 6 of 26 PageID #: 6



  continued to report the inaccurate credit information at the instruction of Ally

  Financial. TransUnion’s latest credit report dated January 4, 2018 is currently

  reporting the same inaccurate information that was reported in her February 25, 2017.

                     As to Frank Sanders v. TransUnion/JP Morgan Chase

       23. Frank Sanders paid off his account in full on or about 7/25/2011.

       24. As of January 1, 2018, TransUnion is reporting the account with a “Pay

  Status: Account 120 Days Past Due Date.”

       25. However, even though Sanders paid off his account in full, Plaintiff’s Trans

  Union credit report is reporting the “Pay Status 30 days past due”. After Plaintiff paid

  the account in full, the account is reporting by Trans Union with a $0 balance, but still

  reporting the “Pay Status 120 days past due.” as of January 10, 2017, when the Trans

  Union credit report was created. It is impossible to have an account that is paid off in

  August 12, 2011, bringing the account current at that time, with a “0” balance, and still

  be currently 120 days past due as of January 10, 2018. Not only is the Chase account

  false on the face of the credit report but it is extremely misleading, making it look like

  that the Plaintiff is still late on this account.

       26. As required by the Fair Credit Reporting Act, Plaintiff mailed a detailed and

  thorough dispute letter to Trans Union, dated January 10, 2017. As a result of

  Plaintiff’s dispute, Chase verified the account as accurate and instructed TransUnion to

  continue to report the inaccurate credit information. TransUnion continued to report

  the inaccurate credit information at the instruction of Chase. TransUnion’s latest credit

  report dated January 10, 2018.

                    As to Shawn Walters v. TransUnion/Chase Auto Finance




                                                 6
Case 4:19-cv-00297-ALM Document 1 Filed 04/18/19 Page 7 of 26 PageID #: 7



       27. Shawn Walters paid off her account in full on or about 10/24/2014.

       28. TransUnion’s credit report dated December 2, 2016, reported the account

  with a “Pay Status: Account 120 Days Past Due Date.”

       29. However, even though Walters paid off his account in full, Plaintiff’s

  TransUnion credit report dated December 2, 2016, reports the “Pay Status 120 days

  past due”. After Plaintiff paid the account in full, the account is reporting by

  TransUnion with a $0 balance, but still reporting the “Pay Status 120 days past due.” as

  of December 2, 2016, when the TransUnion credit report was created. It is impossible

  to have an account that is paid off in October 24, 2014, bringing the account current at

  that time, with a “0” balance, and still be currently 120 days past due as of December

  2, 2016. Not only is the Chase account false on the face of the credit report but it is

  extremely misleading, making it look like that the Plaintiff is still late on this account.

       30. As required by the Fair Credit Reporting Act, Plaintiff mailed a detailed and

  thorough dispute letter to TransUnion, dated December 20, 2016. As a result of

  Plaintiff’s dispute, Chase verified the account as accurate and instructed TransUnion to

  continue to report the inaccurate credit information. TransUnion continued to report

  the inaccurate credit information at the instruction of Chase. TransUnion’s latest credit

  report dated January 5, 2017 is currently reporting the same inaccurate information that

  was reported on his December 2, 2017.

                        As to Genea Bass v. TransUnion/GM Financial

       31. Genea Bass paid off her account in full on or about 4/17/2015.

       32. TransUnion’s credit report dated January 23, 2017, reported the account with

  a “Pay Status: Account 60 Days Past Due Date.”




                                              7
Case 4:19-cv-00297-ALM Document 1 Filed 04/18/19 Page 8 of 26 PageID #: 8



       33. However, even though Bass paid off her account in full, Plaintiff’s

  TransUnion credit report dated January 23, 2017, reports the “Pay Status 60 days past

  due”. After Plaintiff paid the account in full, the account is reporting by TransUnion

  with a $0 balance, but still reporting the “Pay Status 60 days past due.” as of January

  23, 2016, when the TransUnion credit report was created. It is impossible to have an

  account that is paid off in April 17, 2015, bringing the account current at that time,

  with a “0” balance, and still be currently 60 days past due as of January 23, 2017. Not

  only is the account false on the face of the credit report but it is extremely misleading,

  making it look like that the Plaintiff is still late on this account.

       34. As required by the Fair Credit Reporting Act, Plaintiff mailed a detailed and

  thorough dispute letter to TransUnion, dated January 31, 2017. As a result of

  Plaintiff’s dispute, GM Financial verified the account as accurate and instructed

  TransUnion to continue to report the inaccurate credit information. TransUnion

  continued to report the inaccurate credit information at the instruction of GM Financial.

  TransUnion’s latest credit report dated July 7, 2017 is currently reporting the same

  inaccurate information that was reported on his January 23, 2017.

                      As to Lakiesha Dodson v. TransUnion/Resorts USA

       35. Lakiesha Dodson off her account in full on or about 2/27/2014.

       36. TransUnion’s credit report dated December 9, 2016, reported the account

  with a “Pay Status: Account 120 Days Past Due Date.”

       37. However, even though Dodson paid off her account in full, Plaintiff’s

  TransUnion credit report dated December 9, 2016, reports the “Pay Status 120 days

  past due”. After Plaintiff paid the account in full, the account is reporting by




                                                8
Case 4:19-cv-00297-ALM Document 1 Filed 04/18/19 Page 9 of 26 PageID #: 9



  TransUnion with a $0 balance, but still reporting the “Pay Status 120 days past due.” as

  of December 9, 2016, when the TransUnion credit report was created. It is impossible

  to have an account that is paid off in February 27, 2014, bringing the account current at

  that time, with a “0” balance, and still be currently 120 days past due as of December

  9, 2016. Not only is the account false on the face of the credit report but it is extremely

  misleading, making it look like that the Plaintiff is still late on this account.

       38. As required by the Fair Credit Reporting Act, Plaintiff mailed a detailed and

  thorough dispute letter to TransUnion, dated December 20, 2016. As a result of

  Plaintiff’s dispute, Resorts USA verified the account as accurate and instructed

  TransUnion to continue to report the inaccurate credit information. TransUnion

  continued to report the inaccurate credit information at the instruction of Resorts USA.

  TransUnion’s latest credit report dated June 11, 2017 is currently reporting the same

  inaccurate information that was reported on his December 9, 2016.

                As to Daniel Hall v. TransUnion/Wells Fargo Home Mortgage

       39. Daniel Hall off her account in full on or about 8/10/2012.

       40. TransUnion’s credit report dated December 22, 2016, reported the account

  with a “Pay Status: Account 120 Days Past Due Date.”

       41. However, even though Dodson paid off her account in full, Plaintiff’s

  TransUnion credit report dated December 22, 2016, reports the “Pay Status 120 days

  past due”. After Plaintiff paid the account in full, the account is reporting by

  TransUnion with a $0 balance, but still reporting the “Pay Status 120 days past due.” as

  of December 22, 2016, when the TransUnion credit report was created. It is impossible

  to have an account that is paid off in August 10, 2012, bringing the account current at




                                               9
Case 4:19-cv-00297-ALM Document 1 Filed 04/18/19 Page 10 of 26 PageID #: 10



   that time, with a “0” balance, and still be currently 120 days past due as of December

   22, 2016. Not only is the account false on the face of the credit report but it is

   extremely misleading, making it look like that the Plaintiff is still late on this account.

        42. As required by the Fair Credit Reporting Act, Plaintiff mailed a detailed and

   thorough dispute letter to TransUnion, dated December 22, 2016. As a result of

   Plaintiff’s dispute, Wells Fargo verified the account as accurate and instructed

   TransUnion to continue to report the inaccurate credit information. TransUnion

   continued to report the inaccurate credit information at the instruction of Wells Fargo.

   TransUnion’s latest credit report dated July 7, 2017 is currently reporting the same

   inaccurate information that was reported on his December 22, 2016.

                                                
        43. Plaintiff Adam Valdez’s GM Financial Account was 30 days past due on

   September 2016. Plaintiff paid off his GM Financial account in full on October 1,

   2016, however, as of April 17, 2017, Trans Union is reporting/publishing the account

   as being 30 days late.

        44. The account was 30 days past due on September 2016, however, when the

   account was paid off in full on October 1, 2016, it locked the account status in as being

   30 days late in perpetuity.

        45. Plaintiff paid off the GM Financial account in full in October 2016, bringing

   the account current as of that date.

        46.   Adam Valdez’s TransUnion credit report dated April 17, 2017, reports the

   “Payment Status 30 days past due”. After Plaintiff paid the account in full, the account

   is reporting by TransUnion with a $0 balance, and still has a “Monthly Payment $587”

   and the “Payment Status 30 days past due.” as of April 17, 2017, when the TransUnion


                                              10
Case 4:19-cv-00297-ALM Document 1 Filed 04/18/19 Page 11 of 26 PageID #: 11



   credit report was created. It is impossible to have an account that is paid off in October

   2016, bringing the account current at that time, with a “0” balance, and still have a

   scheduled payment amount of $587 and currently 30 days past due as of April 17,

   2017. Not only is the GM Financial account false on the face of the credit report but it

   is extremely misleading, making it look like that the Plaintiff is still late on this

   account.

        47.   As required by the Fair Credit Reporting Act, Plaintiff mailed a detailed and

   thorough dispute letter to TransUnion, dated May 2, 2017. As a result of Plaintiff’s

   dispute, GM Financial verified the account as accurate and instructed TransUnion to

   continue to report the inaccurate credit information. TransUnion continued to report the

   inaccurate credit information at the instruction of GM Financial. TransUnion’s dispute

   results dated, June 6, 2017, reported “Pay Status: Account 30 Days Past Due Date”.

                                   Parroting bad data

        48. When an account is disputed with TransUnion, they send an ACDV to the

   data furnisher with the information they have “on profile”. The data furnisher will then

   return the ACDV to the credit reporting agencies with their

   edits/changes/modifications to the credit information, or the data furnisher can delete

   or remove the account from the consumer’s credit report as well. Plaintiffs disputed

   their accounts with detailed and thorough dispute letters, informing Trans Union, as

   well as with each data furnisher, that the accounts are reporting with a current status of

   being past due, even though the accounts were paid off. Trans Union is doing nothing

   more than parroting information that the data furnishers are providing them, without

   any care of its accuracy. Parroting information is a willful/reckless violation of the




                                               11
Case 4:19-cv-00297-ALM Document 1 Filed 04/18/19 Page 12 of 26 PageID #: 12



   FCRA. Please see Dixon-Rollins v. Experian Info. Sols., Inc., 753 F. Supp. 2d 452,

   463 (E.D. Pa. 2010)(It was not unreasonable for the jury to conclude that Trans Union
   wilfully or recklessly violated the FCRA by doing nothing more than “parroting

   information” it received from ACCB. Cushman, 115 F.3d at 225 (“[A]

   ‘reinvestigation’ that merely shifts the burden back to the consumer and the credit

   grantor cannot fulfill the obligations contemplated by the statute.”); Campbell v. Chase

   Manhattan Bank, USA, N.A., No. 02–3489, 2005 WL 1514221, at *16 (D.N.J. June 27,

   2005) (parroting information received from original source may be considered a willful

   violation of the FCRA). Thus, there is no basis to disturb the jury's finding that Trans

   Union.).

       Trans Union is responsible for the accuracy of the information they obtain
                               from the data furnishers

        49. Trans Union is responsible for the accuracy of the information they obtain

   from the data furnishers. Please also see Stevenson v. TRW Inc., 987 F.2d 288, 293

   (5th Cir. 1993)(In a reinvestigation of the accuracy of credit reports, a credit bureau

   must bear some responsibility for evaluating the accuracy of information obtained from

   subscribers. See Swoager v. Credit Bureau of Greater St. Petersburg, Fla., 608 F.Supp.

   972, 976 (M.D.Fla.1985).)

        50. Trans Union did not follow reasonable procedures to assure maximum

   possible accuracy and has been reporting false and inaccurate information even after it

   has known or should have known the information was incorrect.

        51. GM Financial, JP Morgan Chase, Chase Auto Finance, Resorts USA, Wells

   Fargo Home Mortgage and Ally Financial did not provide a good faith investigation

   into the disputed accounts.

        52. Trans Union did not provide a good faith investigation into the disputed GM

   Financial, Ally Financial and Chase Mortgage accounts.



                                              12
Case 4:19-cv-00297-ALM Document 1 Filed 04/18/19 Page 13 of 26 PageID #: 13



        53. The GM Financial, JP Morgan Chase, Chase Auto Finance, Resorts USA,

   Wells Fargo Home Mortgage and Ally Financial accounts are not only inaccurate but is

   also misleading, which the Fifth Circuit has addressed. The Fifth Circuit has ruled that

   a credit report is inaccurate on its face if so misleading that it leads to adverse credit

   decisions, please see Sepulvado vs. CSC Credit Services, 158 F.3d 890, 895 (5th Cir.

   1988)(a consumer report is inaccurate if it is “misleading in such a way and to such an

   extent that it may be expected to adversely effect credit decisions”).

        54. Trans Union have a statutory duty to have reasonable procedures to assure

   maximum accuracy. Their procedures regarding this reporting are not assuring

   accuracy, much less maximum accuracy.

        55. The reporting of this credit information on Plaintiff’s credit report negatively

   reflects upon the Plaintiff, Plaintiff’s credit repayment history, Plaintiff’s financial

   responsibility as a debtor and Plaintiff’s credit worthiness. This information was

   furnished by GM Financial, JP Morgan Chase, Chase Auto Finance, Resorts USA,

   Wells Fargo Home Mortgage and Ally Financial and reported by Trans Union,

   misrepresenting the payment rating and/or status of Plaintiff’s account, and is currently

   being reported and is reflected on Plaintiffs’ credit report, resulting in lowering

   Plaintiff’s credit score and furthering Plaintiff’s damages.

        56. Plaintiff’s credit reports, credit information and file formulated by Trans

   Union have been viewed by current and potential credit grantors and extenders of

   credit, as indicated by inquiries on each of their credit reports. The inaccurate

   information furnished by GM Financial, JP Morgan Chase, Chase Auto Finance,




                                               13
Case 4:19-cv-00297-ALM Document 1 Filed 04/18/19 Page 14 of 26 PageID #: 14



   Resorts USA, Wells Fargo Home Mortgage and Ally Financial and reported by Trans

   Union is continuing to damage the Plaintiffs’ credit rating.

           57. As a result of Defendants Trans Union, GM Financial, JP Morgan Chase,

   Chase Auto Finance, Resorts USA, Wells Fargo Home Mortgage and Ally Financial

   conduct, Plaintiffs have suffered great physical, emotional and mental pain and

   anguish, all to Plaintiffs’ great detriment and loss.

           58. As a result of Defendants Trans Union, GM Financial, JP Morgan Chase,

   Chase Auto Finance, Resorts USA, Wells Fargo Home Mortgage and Ally Financial

   conduct, Plaintiffs has suffered actual damages all to Plaintiff’s great detriment and

   loss.

           59. At all times pertinent hereto, Defendants Trans Union, GM Financial, JP

   Morgan Chase, Chase Auto Finance, Resorts USA, Wells Fargo Home Mortgage and

   Ally Financial, were acting by and through their agents, servants, and/or employees

   who were acting within the course and scope of their agency or employment, and under

   the direct supervision and control of the Defendants herein.

           60. At all times pertinent hereto, the conduct of the Defendants Trans Union, GM

   Financial, JP Morgan Chase, Chase Auto Finance, Resorts USA, Wells Fargo Home

   Mortgage and Ally Financial, as well as that of their agents, servants and/or employees,

   was malicious, intentional, willful, reckless, and in grossly negligent disregard for

   federal laws and the rights of the Plaintiff herein.



                                   CAUSES OF ACTION




                                               14
Case 4:19-cv-00297-ALM Document 1 Filed 04/18/19 Page 15 of 26 PageID #: 15



         61. Plaintiffs incorporates by reference the foregoing paragraphs and footnotes as

    though the same were set forth at length herein.

         62. This suit is based upon the Defendants violation of the Fair Credit Reporting

    Act. All causes of action were the producing causes of damages which Plaintiff

    suffered.

                 COUNT I—VIOLATION OF THE FAIR REPORTING ACT

         63. Plaintiff incorporates by reference the foregoing paragraphs and as though the

    same were set forth at length herein.

         64. This suit is brought against all Defendants as the damages made the basis of

    this suit were caused by their violation of the FCRA. In all instances of violating the

    FCRA, Defendants did so willfully and/or negligently. Under, 15 U.S.C. §1681n and

    §1681o, the Plaintiff is entitled to recover actual damages, punitive damages, and

    reasonable attorneys fees.

  15 U.S.C. §1681n, “Civil Liability for willful noncompliance” reads:

         (a) Any person who willfully fails to comply with any requirement imposed
             under this title with respect to any consumer is liable to that consumer in an
             amount equal to the sum of

                 (1) any actual damages sustained by the consumer as a result of the failure
                     or damages of not less than $100 and not more than $1000

                 (2) such amount of punitive damages as the court may allow; and

                 (3) in the case of any successful action to enforce any liability under this
                     section, the costs of the action together with reasonable attorneys fees
                     as determined by the court.

  And, 15 U.S.C. §1681o, “Civil Liability for negligent noncompliance” reads:

       (a ) Any person who is negligent in failing to comply with any requirement
       imposed under this title with respect to any consumer is liable to that consumer in
       an amount equal to the sum of:



                                              15
Case 4:19-cv-00297-ALM Document 1 Filed 04/18/19 Page 16 of 26 PageID #: 16




             (1) any actual damages sustained by the consumer as a result of the failure;
             and

        (2) in the case of any successful action to enforce any liability under this section,
        the costs of the action with reasonable attorney’s fees as determined by the court.


        65. TransUnion violated their duty under 15 U.S.C. §1681i(a)(1)(A) to conduct a

   good faith investigation into Plaintiffs’ notice of dispute. Plaintiffs requested

   TransUnion to reinvestigate the inaccurate reporting of their accounts via detailed and

   thorough dispute letters.

        66. The disputes were detailed, thorough and informed TransUnion of all of the

   relevant information regarding the inaccuracies of the accounts as well as attaching

   documents, proving the account was being reported inaccurately.

        67. TransUnion did not conduct a good faith and reasonable investigation into

   Plaintiffs’ disputes.

        68. These accounts were paid off and TransUnion is currently reporting

   Plaintiffs’ accounts with a “$0” balance but currently past due. It is impossible for

   Plaintiffs to make “$0” payments to bring the account current. With this type of

   reporting, Plaintiffs will never be able to bring the accounts current.

        69. TransUnion was notified and made aware of the specific issues from the

   dispute letters. It should have been easy for TransUnion to determine that the account

   was extremely inaccurate with the information and documentation it was provided.

        70. The fact that TransUnion is currently reporting inaccurate information on

   Plaintiffs’ credit profile/credit report, which is viewable, and has been viewed by third

   parties, is proof that Trans Union did not conduct a reasonable investigation. If Trans




                                              16
Case 4:19-cv-00297-ALM Document 1 Filed 04/18/19 Page 17 of 26 PageID #: 17



   Union would have properly investigated the issue they should have determined that the

   accounts were paid off, with a “$0” balance but still reports as if Plaintiffs are currently

   late and past due and correct or delete the account.

        71. The section entitled “Procedure in case of disputed accuracy” under 15 U.S.C.
   §1681i(a)(1)(a) reads:
            (a) Reinvestigations in case disputed information
            (1) Reinvestigation required

                    (A) In general-- Subject to subjection (f), if the completeness or
                    accuracy of any item of information contained in a consumer's file at a
                    consumer reporting agency is disputed by the consumer and the
                    consumer notifies the agency directly, or indirectly through a reseller,
                    of such dispute, the agency shall, free of charge, conduct a reasonable
                    reinvestigation to determine whether the disputed information is
                    inaccurate and record the current status of the disputed information, or
                    delete the item from the file in accordance with paragraph (5), before
                    the end of the 30 day period beginning on the date on which the
                    agency receives the notice of the dispute from the consumer or
                    reseller.

          And:

          15 U.S.C. §1681i(a)(5) reads:

              (5) Treatment of Inaccurate or Unverifiable Information

                    (A) In general. If, after any reinvestigation under paragraph (1) of any
                          information disputed by a consumer, an item of the information
                          is found to be inaccurate or incomplete or cannot be verified,
                          the consumer reporting agency shall-

                            (i)   promptly delete that item of information from the file of the
                                    consumer, or modify that item of information, as
                                    appropriate, based on the results of the reinvestigation;
                                    and

                            (ii) promptly notify the furnisher of that information that the
                                   information has been modified or deleted from the file of
                                   the consumer




                                                17
Case 4:19-cv-00297-ALM Document 1 Filed 04/18/19 Page 18 of 26 PageID #: 18



        72. Defendants GM Financial, JP Morgan Chase, Chase Auto Finance, Resorts

   USA, Wells Fargo Home Mortgage and Ally Financial, violated their duty under 15

   U.S.C. §1681s-2(b) to conduct a reasonable and good faith investigation into Plaintiffs’

   notice of disputes and failing to delete or correct the inaccurate information. After

   receiving a dispute notice from Trans Union, Defendants GM Financial, JP Morgan

   Chase, Chase Auto Finance, Resorts USA, Wells Fargo Home Mortgage and Ally

   Financial did not conduct a complete, accurate or reasonable investigation into the

   disputed issue. GM Financial, JP Morgan Chase, Chase Auto Finance, Resorts USA,

   Wells Fargo Home Mortgage and Ally Financial verified the inaccurate information

   that was disputed from a detailed and thorough dispute letters. GM Financial, JP

   Morgan Chase, Chase Auto Finance, Resorts USA, Wells Fargo Home Mortgage and

   Ally Financial should have discovered that the information they are providing the

   Credit Reporting Agencies was not accurate. GM Financial, JP Morgan Chase, Chase

   Auto Finance, Resorts USA, Wells Fargo Home Mortgage and Ally Financial knew of

   their current faulty reporting because Plaintiffs paid them in full, with $0 balances.

   Had Defendants GM Financial, JP Morgan Chase, Chase Auto Finance, Resorts USA,

   Wells Fargo Home Mortgage and Ally Financial properly investigated Plaintiffs’

   disputes, they would have corrected the reporting to a current status. It is impossible

   for Plaintiff to make “$0” payments to bring the account current. GM Financial, JP

   Morgan Chase, Chase Auto Finance, Resorts USA, Wells Fargo Home Mortgage and

   Ally Financial were made fully aware of the inaccurate reporting and failed to correct

   or delete the account.

        73. The section entitled “Duty of Furnishers of Information Upon Notice of




                                              18
Case 4:19-cv-00297-ALM Document 1 Filed 04/18/19 Page 19 of 26 PageID #: 19



   Dispute” under 15 U.S.C. §1681s-2(b) reads:

      (1) After receiving notice pursuant to section 1681i(a)(2) of this title of a dispute
      with regard to the completeness or accuracy of any information provided by a
      person to a consumer reporting agency, the person shall

             (A) conduct an investigation with respect to the disputed information:

             (B) review all relevant information provided by the consumer reporting
             agency pursuant to section 1681i(a)(2) of this title;

             (C) report the results of the investigation to the consumer reporting agency;

             (D) if the investigation finds that the information is incomplete or inaccurate,
             report those results to all other consumer reporting agencies to which the
             person furnished the information and that compile and maintain files on
             consumers on a nationwide basis.

             (E) if an item of information disputed by a consumer is found to be inaccurate
             or incomplete or cannot be verified after any reinvestigation under paragraph
             (1), for purposes of reporting to a consumer reporting agency only, as
             appropriate based on the results of the reinvestigation promptly


                   (i) modify that item of information
                   (ii) delete that item of information
                   (iii) permanently block the reporting of that item of information


        74. TransUnion is currently violating 15 U.S.C. §1681e(b), by not following

   reasonable procedures to assure maximum possible accuracy.

        75. Plaintiff paid off their accounts in full, however, the accounts continue to

   report with a late/past due status.

        76. If TransUnion had reasonable procedures, they would not allow an account to

   report as though the account is currently past due, with a “$0” balance, after the

   account was paid off and brought current. Trans Union should be reporting the

   accounts as “current” and not “past due”. These accounts are reporting as though the

   Plaintiffs are currently past due, each and every month. With this type of reporting,



                                              19
Case 4:19-cv-00297-ALM Document 1 Filed 04/18/19 Page 20 of 26 PageID #: 20



   Plaintiffs will never be able to make this account current. TransUnion lack the

   procedures to avoid such faulty reporting. TransUnion know that these accounts were

   paid, however, they continue to report a current status as past due.

        (b ) Accuracy of the Report

        Whenever a consumer reporting agency prepares a consumer report it shall follow
        reasonable procedures as assure maximum possible Accuracy of the information
        concerning the individual about whom the report relates



                          ACDV/CDV process ruled to be inadequate

        77. Trans Union investigation processes also lacks reasonable procedures.

   TransUnion’s investigation process into these disputes were nothing more than sending

   an ACDV/CDV to the data furnishers to “verify” account information and continued to

   report bad credit information that they responded with. The Fifth Circuit, District

   Courts in Texas as well as federal courts across the country has ruled that relying on

   the ACDV is not an investigation. Please see Stevenson v. TRW Inc., 987 F.2d 288,

   293 (5th Cir. 1993) (TRW relied solely on the CDVs despite the number of

   disputed accounts and the allegations of fraud. TRW also relied on the

   subscribers to tell TRW whether to delete information from Stevenson's report.

   In a reinvestigation of the accuracy of credit reports, a credit bureau must bear

   some responsibility for evaluating the accuracy of information obtained from

   subscribers. See Swoager v. Credit Bureau of Greater St. Petersburg, Fla., 608

   F.Supp. 972, 976 (M.D.Fla.1985).); please also see Pace v. Experian Info. Sols. Inc.,

   CIV.A. 2:03-CV-45, 2004 WL 1057795, at *2 (E.D. Tex. Apr. 28, 2004)(When a

   credit reporting agency receives notice of inaccurate information from a




                                             20
Case 4:19-cv-00297-ALM Document 1 Filed 04/18/19 Page 21 of 26 PageID #: 21



   consumer, § 1681i(a) imposes a duty on the agency to reinvestigate the accuracy of

   the information. In this circuit, the law is clear that “in a reinvestigation of the

   accuracy of credit reports, a credit bureau must bear some responsibility for

   evaluating the accuracy of information obtained from subscribers.” Stevenson v.

   TRW, Inc., 987 F.2d 288 (5th Cir.1998)(affirming finding of negligence where

   credit reporting agency relied exclusively on consumer dispute verification forms

   (CDVs) when discharging its reinvestigation duties); please also see Zala v. Trans

   Union, LLC, CIV. A. 3:99-CV-0399, 2001 WL 210693, at *5 (N.D. Tex. Jan. 17,

   2001)(In Stevenson v. TRW Inc., 987 F.2d 288, 293 (5th Cir.1993), the Fifth Circuit

   held that a consumer reporting agency that relied solely on subscribers' written

   consumer dispute verification forms rather than contacting the subscribers

   directly was negligent. The court noted that even though the credit agency was unable

   to verify some disputed accounts, it failed to remove those disputed accounts from the

   credit report. Id. Rejecting as insufficient the credit agency's practice of relying on

   the consumer to resolve the problem with the creditor, the court stated that “[i]n a

   reinvestigation of the accuracy of credit reports, a credit bureau must bear some

   responsibility for evaluating the accuracy of information obtained from

   subscribers.” Id. ). Courts across the country have also ruled that relying only on

   ACDVs does not constitute an investigation in to consumer’s disputes. please also see

   White v. Trans Union, LLC, 462 F. Supp. 2d 1079, 1083 (C.D. Cal. 2006)(TransUnion

   seeks to deflect responsibility for this inaccuracy to the creditors upon whom it

   relies for information and falls back on its assertion that “a creditor is in a better

   position than a consumer reporting agency with regard to the ability to detect and




                                              21
Case 4:19-cv-00297-ALM Document 1 Filed 04/18/19 Page 22 of 26 PageID #: 22



   correct errors in the reporting of a consumer's account.” Def.'s Mot. to Dismiss

   Pls.' Second Am. Consolidated Class Comp. 13:12-14. This hardly suffices to

   establish, as a matter of law, that a “reasonable reinvestigation” amounts to an

   inquiry that goes only to confirmation of the accuracy of information from its

   original source. Cushman v. Trans Union Corp., 115 F.3d 220, 225 (3d Cir.1997)

   (“The ‘grave responsibility’ imposed by § 1681i(a) must consist of something more

   than merely parroting information received from other sources. Therefore, a

   ‘reinvestigation’ that merely shifts the burden back to the consumer and the credit

   grantor cannot fulfill the obligations contemplated by the statute.”); see also Henson v.

   CSC Credit Servs., 29 F.3d 280, 286-87 (7th Cir.1994); Stevenson v. TRW, Inc., 987

   F.2d 288, 293 (5th Cir.1993); McKeown v. Sears Roebuck & Co., 335 F.Supp.2d 917,

   930 (W.D.Wis.2004); please also see Dixon-Rollins v. Experian Info. Sols., Inc., 753 F.

   Supp. 2d 452, 465 (E.D. Pa. 2010)(the Third Circuit instructed Trans Union that it

   may not just repeat information it receives from the original source, but must do

   more to verify the credit information. Cushman, 115 F.3d at 225. Since Cushman

   was decided, Trans Union has been repeatedly warned of its statutorily required

   obligation in conducting a reinvestigation, see e.g., Krajewski, 557 F.Supp.2d at 616;

   Crane, 282 F.Supp.2d at 320; Lawrence, 296 F.Supp.2d at 589; Saenz v. Trans Union,

   LLC, 621 F.Supp.2d 1074, 1083 (D.Or.2007) (Trans Union must do more than

   parrot information received by original source); Lambert v. Beneficial Mortgage

   Corp., No 05–5468, 2007 WL 1309542, at *2 (W.D.Wash. May 7, 2007) (in certain

   circumstances a consumer reporting agency may need to verify the accuracy of its

   initial source of information) (citations omitted), and found liable for noncompliance.




                                             22
Case 4:19-cv-00297-ALM Document 1 Filed 04/18/19 Page 23 of 26 PageID #: 23



   See, e.g., Mullins v. Equifax Info. Servs., LLC, No. 05–888, 2007 WL 2471080, at *7 n.

   11 (E.D.Va. Aug. 27, 2007).7 Thus, because Trans Union has been warned of its

   inadequate reinvestigation practices in prior cases, it may be considered a repeat

   FCRA offender. See Willow Inn, Inc. v. Public Serv. Mut. Ins. Co., 399 F.3d 224, 232

   (3d Cir.2005) (recidivist behavior relates to defendant's conduct as to non-parties).

   Trans Union's refusal to modify its reinvestigation procedures and insistence on

   mimicking the original sources' responses supports the conclusion that punitive

   damages are necessary to deter future violations. “[E]vidence that a defendant has

   repeatedly engaged in prohibited conduct while knowing or suspecting that it was

   unlawful would provide relevant support for an argument that strong medicine is

   required to cure the defendant's disrespect for the law.” BMW of N. Am., Inc. v.

   Gore, 517 U.S. 559, 576–77, 116 S.Ct. 1589, 134 L.Ed.2d 809 (1996). Thus, because

   Trans Union has continued to disregard its obligations despite clear judicial

   rulings and warnings, its conduct is more reprehensible than that of a first time

   offender, requiring more severe punishment. Id. at 577, 116 S.Ct. 1589.); please see

   Grigoryan v. Experian Info. Sols., Inc., 84 F. Supp. 3d 1044, 1074–75 (C.D. Cal.

   2014)(It is well settled that exclusive reliance on ACDV procedures does not suffice,

   as a matter of law, to establish that a “reasonable investigation” took place once a

   consumer disputes the accuracy of the furnisher's information. See Bradshaw v. BAC

   Home Loans Servicing, LP, 816 F.Supp.2d 1066, 1073–74 (D.Or.2011) (“Many courts,

   including this one, have concluded that where a CRA is affirmatively on notice that

   information received from a creditor may be suspect, it is unreasonable as a matter of

   law for the agency to simply verify the creditor's information through the ACDV




                                             23
Case 4:19-cv-00297-ALM Document 1 Filed 04/18/19 Page 24 of 26 PageID #: 24



    process without additional investigation”); White v. Trans *1075 Union, LLC, 462

    F.Supp.2d 1079, 1083 (C.D.Cal.2006) (“TransUnion seeks to deflect responsibility for

    this inaccuracy to the creditors upon whom it relies for information and falls back on

    its assertion that ‘a creditor is in a better position than a consumer reporting agency

    with regard to the ability to detect and correct errors in the reporting of a consumer's

    account.’ ... This hardly suffices to establish, as a matter of law, that a ‘reasonable

    reinvestigation’ amounts to an inquiry that goes only to confirmation of the accuracy of

    information from its original source”); see also Cushman v. Trans Union Corp., 115

    F.3d 220, 225 (3d Cir.1997) (“The ‘grave responsibility’ imposed by § 1681i(a) must

    consist of something more than merely parroting information received from other

    sources”); Apodaca v. Discover Fin. Servs., 417 F.Supp.2d 1220, 1230–31

    (D.N.M.2006) (noting that credit reporting agencies may not rely on automated

    procedures that make only superficial inquiries once the consumer has notified it that

    information is disputed).

          78. The ACDV/CDV is nothing more than a verification, not an investigation. In

  addition to TransUnion’s lack of reporting procedures that would allow such an

  erroneous reporting, Trans Union’s investigation process lacks the proper procedures as

  well.

           79. The conduct Trans Union and GM Financial, JP Morgan Chase, Chase Auto

    Finance, Resorts USA, Wells Fargo Home Mortgage and Ally Financial were a direct

    and proximate cause, as well as a substantial factor in bringing about the serious

    injuries, damages and harm to Plaintiffs that are outlined above and, as a result,




                                               24
Case 4:19-cv-00297-ALM Document 1 Filed 04/18/19 Page 25 of 26 PageID #: 25



    Defendants are liable to compensate Plaintiffs for the full amount of actual, statutory,

    compensatory and punitive damages, as well as such other relief, permitted by law.


                               DEMAND FOR JURY TRIAL


         80. Plaintiff demands trial by jury.


                                   PRAYER FOR RELIEF


  WHEREFORE, the Plaintiffs seeks judgment in Plaintiff’s favor and damages against the

  Defendants Trans Union and GM Financial, JP Morgan Chase, Chase Auto Finance,

  Resorts USA, Wells Fargo Home Mortgage and Ally Financial based on the following

  requested relief:

      a. Actual damages pursuant to 15 U.S.C. §1681;

      b. Statutory damages pursuant to 15 U.S.C. §1681;

      c. Punitive damages pursuant to 15 U.S.C. §1681;

      d. Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §1681n, §1681o; and

      e. Such other and further relief as may be necessary, just and proper.


  Dated: November 12, 2018

         Respectfully submitted,

                                /s/ Dennis McCarty
                                Dennis McCarty
                                ATTORNEY FOR PLAINTIFFS
                                Mississippi Bar No. 102733
                                Federal Bar No. 993800
                                McCarty & Raburn, A Consumer Law Firm, PLLC
                                3000 Custer Rd. Suite 270 #1501
                                Plano, Texas 75075
                                Telephone: 817-704-3375



                                                25
Case 4:19-cv-00297-ALM Document 1 Filed 04/18/19 Page 26 of 26 PageID #: 26



                         Fax (817) 887-5069
                         Dennismccartylaw@gmail.com

                          /s/Jonathan Raburn
                          Jonathan Raburn
                          ATTORNEY FOR PLAINTIFFS
                          Louisiana Bar Roll No. 28728
                          McCarty & Raburn, A Consumer Law Firm, PLLC
                          3000 Custer Rd. Suite 270 #1501
                          Plano, Texas 75075
                          jonathan@geauxlaw.com
                          318-412-2777




                                    26
